Fourth Court of Appeals
                                San Antonio, Texas
                                    November 30, 2018

                                   No. 04-18-00562-CV

                     IN THE INTEREST OF T.B., G.H., AND E.W.,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00127
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       Appellant E.O.’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief was filed on November 26, 2018.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court